 

Exhibit 10.1

 

DEED OF AMENDMENT

Dated: 24 December 2019

By and Among:

 

(1)        Citibank Europe plc (the “Bank”);

 

(2)        AXIS Specialty Limited (“ASL”);

 

(3)        AXIS Re SE (formerly, AXIS Re Limited);

 

(4)        AXIS Specialty Europe SE (formerly, AXIS Specialty Europe Limited);

 

(5)        AXIS Insurance Company;

 

(6)        AXIS Surplus Insurance Company; and

 

(7)        AXIS Reinsurance Company

 

(parties (2), (3), (4), (5), (6) and (7) together known as the “Companies”).

 

Re:      Committed Letter of Credit Facility

 

1. Background

 

1.1        On 18 December 2015 a Committed Letter of Credit Facility was signed
between the Bank and the Companies (the “Committed Facility Letter”).

 

1.2        The Parties have agreed to certain further amendments to the
Committed Facility Letter as detailed in this Deed.

 

1.3        The terms and expressions defined in the Committed Facility Letter
shall have the same meanings when used in this Deed unless otherwise indicated.

 

1.4        The parties to this Deed hereby agree that from the Effective Date
(as defined below) the rights and obligations of the parties under the Committed
Facility Letter and the terms of the Committed Facility Letter shall be amended
as set out below.

 

2. Effective Date

 

The following amendments shall take effect on and from 31 December 2019
(“Effective Date”).

 

3. Amendments

 

With effect from the Effective Date, the following amendment shall be made to
the Committed Facility Letter:

 

·Paragraph 5.2(b) of the Committed Facility Letter shall be deleted in its
entirety and replaced with the following:

 

“(b)The tenor of the Credit issued under either Tranche I or under Tranche II
extends beyond 31st December 2024 or the tenor of a Credit issued under Tranche
III extends beyond 31st December 2025”

 



 

 

 

·Paragraph 5.3 of the Committed Facility Letter shall be deleted in its entirety
and replaced with the following:

 

“Subject to Section 5.4 and Section 5.5, Tranche I shall be fully utilised prior
to a Company being able to utilise Tranche II so that all utilisations of a
Credit with a maturity date of, on or prior to 31 December 2024 shall first be
automatically allocated against Tranche I. Once the Tranche Sub-Limit for
Tranche I is fully utilised, all utilisations of a Credit with a maturity date
of, on or prior to 31 December 2024 shall be automatically allocated against
Tranche II. All utilisations of a Credit with a maturity date between 1 January
2025 and 31 December 2025 shall be automatically allocated against Tranche III.”

 

·Paragraph 5.4 of the Committed Facility Letter shall be deleted in its entirety
and replaced with the following:

 

“A Credit with a maturity date of on or prior to 31 December 2024 (and no later)
may only be issued under Tranches I and II and a Credit denominated in
Australian dollars or New Zealand dollars may only be issued under Tranche III.”

 

·Paragraph 14 of the Committed Facility Letter shall be deleted in its entirety
and replaced with the following:

 

“14. Governing Law

 

14.1This Letter shall be governed by English law and for the benefit of the
Bank, the Companies irrevocably submit to the jurisdiction of the English Courts
in respect of any dispute which may arise from or in connection with this Letter
or any Credit.

 

14.2A person who is not a party to this Letter has no rights under the Contracts
(Rights of Third Parties) Act 1999 to enforce any terms of this Letter.

 

14.3Each Company designates the address below as its address for service of all
claim forms, application notices, judgments, orders or other notices of English
legal process relating to this Letter and any other Facility Document governed
by English law.

 

c/o AXIS Specialty London

4th Floor, Plantation Place south

60 Great Tower Street

London EC3R 5AZ

Unitied Kingdom

 

Items served at this address must be marked for the attention of the relevant
Company.

 

14.4All Companies must have the same address for service and it must be an
address in London, United Kingdom. If the Companies wish to change their address
for service, ASL may do so by giving the Bank at least 10 Business Days’ written
notice of the new address for service.”

 

·A new Clause 15 (Data Protection) shall be inserted in the Committed Facility
Letter as follows:

 



 



 

“15. Data Protection

 

15.1Compliance with law. Each party will comply with applicable data protection
and privacy laws in processing personal data in connection with its activities
under this Committed Facility Letter. Without limiting the foregoing, the
Companies warrant that: (i) any personal data that it provides to the Bank has
been processed fairly and lawfully, is accurate and is relevant for the purposes
for which it is provided to the Bank; (ii) if any such personal data is provided
to the Bank, it shall provide notice to, and shall seek consent from (and
promptly upon the Bank’s request shall provide evidence to the Bank of having
provided such notices and/or obtained such consents), data subjects regarding
the Bank’s processing of their personal data in accordance with any instructions
of the Bank from time to time; and (iii) pursuant to clause (ii) it will provide
any such data subjects with a copy of the relevant TTS EEA Privacy Statement
accessible at https://www.citibank.com/tts/sa/tts-privacy-statements/index.html
(or such other URL or statement as the Bank may notify to the Companies from
time to time).

 

15.2Mutual cooperation. Each party will promptly notify, and reasonably
cooperate with and provide information to, the other party in respect of any
data subject requests, communications from supervisory authorities, or material
security incidents relating to the processing of personal data under this
Committed Facility Letter, in each case to the extent reasonably necessary to
enable the other party to meet its obligations to data subjects and/or
supervisory authorities.

 

15.3Definitions. The terms ‘personal data’, ‘processing’, ‘data subject’ and
‘supervisory authority’ shall have the respective meanings set forth in the
General Data Protection Regulation (EU) 2016/679, as amended or superseded from
time-to-time.”

 

4. Costs and expenses

 

Each party to this Deed shall bear its own costs and expenses in relation to the
amendments agreed pursuant to the terms of this Deed.

 

5. Affirmation and acceptance

 

5.1       With effect from the Effective Date, the terms and conditions of the
Committed Facility Letter shall be read and construed by reference to this Deed
and all references to the Committed Facility Letter shall be deemed to
incorporate the relevant amendments contained within this Deed and all
references in the Committed Facility Letter to “this Committed Facility Letter”
shall with effect from the Effective Date be references to the Committed
Facility Letter as amended by this Deed.

 

5.2        In the event of any conflict between the terms of this Deed and the
Committed Facility Letter, the terms of this Deed shall prevail.

 

5.3        For the avoidance of doubt, except as amended by the terms of this
Deed, all of the terms and conditions of the Committed Facility Letter shall
continue to apply and remain in full force and effect.

 

5.4        The Companies shall, at the request of Bank, do all such acts
necessary or desirable to give effect to the amendments effected or to be
effected pursuant to the terms of this Deed.

 

6. Continuation of Security

 

The parties agree that, on and after the Effective Date:

 





 

 

(i)The Pledge Agreement dated 14 May 2010, as amended from time to time, most
recently on 27 March 2017 between ASL and the Bank and any security granted
under it shall continue in full force and effect;

 

(ii)The Collateral Account Control Agreement dated 19 May 2015 between ASL and
Bank shall continue in full force and effect;

 

and that such Pledge Agreement and any security pledged thereunder extend to the
Committed Facility Letter, as amended pursuant to this Deed.

 

7. Counterparts

 

This Deed may be executed in counterparts, each of which shall be deemed to be
an original, and all such counterparts taken together shall constitute one and
the same agreement. This amendment shall take effect as a Deed notwithstanding
it is signed under hand by Bank.

 

8. Third party rights

 

No person shall have any right to enforce any provision of this Deed under the
Contracts (Rights of Third Parties) Act 1999.

 

9. Governing law

 

This Deed (and any non-contractual obligation, dispute, controversy, proceedings
or claim of whatever nature arising out of it or in any way relating to this
Deed or its formation) shall be governed by and construed in accordance with
English law.

 





 

 

Signatories to the Deed of Amendment

 

EXECUTED AS A DEED BY AXIS Specialty Signed: /s/ Peter Vogt Limited (“ASL”)
Name: Peter Vogt Acting by a director Title: Director In the presence of
Signature of Witness: /s/ Denise King   Name of Witness: Denise King   Address:
11680 Great Oaks Way     Alpharetta, GA 30022             EXECUTED AS A DEED BY
AXIS Re SE (formerly Signed: /s/ Tim Hennessy AXIS Re Limited) Name: Tim
Hennessy Acting by a director Title: Director In the presence of Signature of
Witness: /s/ Emmet Hiney   Name of Witness: Emmet Hiney   Address: 34 Upper
Mount St.     Dublin Ireland   EXECUTED AS A DEED BY AXIS Specialty Signed: /s/
Tim Hennessy Europe SE (formerly, AXIS Specialty Europe Limited) Name: Tim
Hennessy Acting by a director Title Director In the presence of Signature of
Witness: /s/ Emmet Hiney   Name of Witness: Emmet Hiney   Address: 34 Upper
Mount St.     Dublin Ireland       EXECUTED AS A DEED BY AXIS Insurance Signed:
/s/ Andrew Weissert Company Name: Andrew Weissert Acting by a director Title:
Director In the presence of Signature of Witness: /s/ Brenda Reese   Name of
Witness: Brenda Reese   Address: 11680 Great Oaks Way     Alpharetta, GA 30022  
    EXECUTED AS A DEED BY AXIS Surplus Signed: /s/ Andrew Weissert Insurance
Company Name: Andrew Weissert Acting by a director Title: Director In the
presence of Signature of Witness: /s/ Brenda Reese   Name of Witness: Brenda
Reese   Address: 11680 Great Oaks Way     Alpharetta, GA 30022       EXECUTED AS
A DEED BY AXIS Reinsurance Signed: /s/ Andrew Weissert Company Name: Andrew
Weissert Acting by a director Title: Director In the presence of Signature of
Witness: /s/ Brenda Reese   Name of Witness: Brenda Reese   Address: 11680 Great
Oaks Way     Alpharetta, GA 30022

 





 

 

WE HEREBY CONFIRM OUR ACCEPTANCE ON BEHALF OF BANK:

 

 

By: /s/ Niall Tuckey   Name: Niall Tuckey   Title: Director  

 





 